   Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 1 of 11 PageID #:1121



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


MARK ADAMS, et al.,                                   )
                                                      )
                           Plaintiffs,                )
                                                      )
         vs.                                          )   Case No. 17 C 8544
                                                      )
BRG SPORTS, INC., et al.,                             )
                                                      )
                           Defendants.                )
----------------------------------------------------- )
FREDDIE ADAMS, et al.,                                )
                                                      )
                           Plaintiffs,                )
                                                      )
         vs.                                          )   Case No. 17 C 8972
                                                      )
BRG SPORTS, INC., et al.,                             )
                                                      )
                           Defendants.                )
----------------------------------------------------- )
QUINCY BAKER, et al.,                                 )
                                                      )
                           Plaintiffs,                )
                                                      )
         vs.                                          )   Case No. 18 C 129
                                                      )
BRG SPORTS, INC., et al.,                             )
                                                      )
                           Defendants.                )
----------------------------------------------------- )


                              MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

         The plaintiffs in these cases, all of whom played high school football, have sued

BRG Sports, Inc. and Riddell, Inc., which design, manufacture, and sell football helmets,

alleging that defective designs, inadequate warnings, and negligence caused them
  Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 2 of 11 PageID #:1122



injuries. The cases were originally filed in the Northern District of California in February

2017 and were later transferred here. The complaints have gone through several

iterations. They were initially filed on behalf of a group (actually three groups, as there

are three suits for reasons of which the Court is unaware). While the cases were still in

the Northern District of California, plaintiffs said they would file them as individual cases

following transfer. After the cases were transferred here, this Court adopted a different

approach in order to attempt to avoid unnecessary effort and expense. Specifically, the

Court took the approach sometimes used in mass-tort multidistrict litigation—of which

these cases are in effect a mini version—and suggested that plaintiffs file a "master

complaint" containing common allegations plus individual "short-form complaints"

adopting the master complaint or at least its applicable parts and including allegations

specific to each individual plaintiff. Plaintiffs adopted that approach, and defendants

have moved to dismiss.

       As indicated, the Court told plaintiffs to include common allegations in the master

complaint and individual allegations in the short-form complaints. In retrospect, the

Court should have been somewhat more specific about what topics should be in each.

The way plaintiffs did it, the individual short-form complaints include the following:

identification of the parts of the master complaint the plaintiff is adopting; the state of

residence of the plaintiff; identification of when and where the plaintiff played football;

allegations about the nature of the injuries the plaintiff suffered playing football and

symptoms the plaintiff has experienced from those injuries; a statement that the plaintiff

wore a helmet designed or manufactured by defendants; and a listing of the causes of

action set forth in the master complaint that the plaintiff is adopting. Somewhat



                                              2
     Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 3 of 11 PageID #:1123



conspicuously missing are allegations relating to causation, a point to which the Court

will return later in this opinion.

         Defendants' motion to dismiss invokes Federal Rules of Civil Procedure 8(a) and

12(b)(6). A plaintiff's complaint must contain a "short and plain statement of the claim

showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). The complaint

must include enough facts to state a claim for relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible on its face "when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id. But "[u]nder Rule 8, a

plaintiff only needs to give enough details about the subject-matter of the case to

present a story that holds together." United States ex rel. Presser v. Acacia Mental

Health Clinic, LLC, 836 F.3d 770, 776 (7th Cir. 2016) (internal quotation marks omitted).

Finally, in considering a motion to dismiss for failure to state a claim, the Court

construes the complaint in the light most favorable to the plaintiff, accepts the plaintiff's

factual allegations as true, and draws reasonable inferences in favor of the plaintiff.

See, e.g., Ancich v. Home Depot U.S.A., Inc., 852 F.3d 643, 648 (7th Cir. 2017).

A.       Defendants' arguments that lack merit

         A number of the defendants' arguments lack merit. The Court lists them (there

are others, but this is a reasonably comprehensive list):

         1.    Defendants say that plaintiffs don't describe whether they have undergone

medical treatment or that they have received a specific diagnosis. See Defs.' Mem. at

11-14 (and elsewhere). As a result, defendants contend, they cannot tell whether

plaintiffs are suing for past, present, or future injuries. The Court disagrees; the



                                              3
  Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 4 of 11 PageID #:1124



individual complaints adequately describe the injuries and symptoms that each plaintiff

claims. (The fact that these are stated in the same or similar ways by different plaintiffs

is not in the least bit problematic; one would expect that different people who

experienced strikes to the head from which they were not adequately protected would

suffer the same or similar types of injuries.) Defendants cite no case requiring a

medical diagnosis or specific treatment to be alleged in a complaint in order for a case

to proceed. That is an issue of the sufficiency or weight of the evidence, not the

adequacy of the plaintiff's complaint. The same is true of defendants' criticism that

plaintiffs have described only "subjective complaints." Id. at 12.

       2.     Defendants object that although the master complaint alleges negligent

marketing, none of the plaintiffs identify any particular marketing to which they were

exposed. Id. at 15-16. The negligence claim, however, is not confined to marketing;

plaintiffs allege that "[d]efendants were negligent in the design, testing, marketing, and

engineering of the helmets [worn] by plaintiffs." Case No. 17 C 8972, dkt. no. 90 ¶ 172

(emphasis added). This along with the other detailed allegations of what plaintiffs

contend was negligent about each of these activities—design, testing, marketing, and

engineering—is more than sufficient to meet plaintiffs' obligations under Rule 8(a). The

specific marketing to which particular plaintiffs were exposed is a matter of evidence

appropriately explored during discovery; the complaint need not include this level of

detail in a case like this one.

       3.     Defendants argue that the complaints are deficient because, for the most

part, they do not identify the particular helmet model that the particular plaintiff used. Id.

at 17. This is not fatal or even close to it. As an initial matter, one would not expect a



                                              4
  Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 5 of 11 PageID #:1125



high school football player to recall the particular model of helmet that he used. That

aside, the particular model is not the type of detail that is required for a complaint to

satisfy Rule 8(a). It is sufficient to allege that the plaintiff used a helmet manufactured

by the defendant; the rest is appropriately addressed during discovery.

       Defendants point out that two of the plaintiffs, Lesley Williams and Ryan Carver,

do identify a particular supposed helmet model, the "Riddell Air," which defendants say

does not exist. (Evidently another manufacturer, Schutt, makes an "Air" model, but

Riddell doesn't.) Id. at 17-18. It may be that these plaintiffs' allegations about the

model name are wrong and that they actually used a Riddell helmet at some relevant

point, or it may be that the allegations about the model name are right and that these

plaintiffs thus have no viable claim against Riddell. But the Court cannot appropriately

adjudicate this factual question on a motion to dismiss for failure to state a claim. That

said, plaintiffs are advised that these complaints, like all complaints, must comply with

Federal Rule of Civil Procedure 11, and if plaintiffs' counsel have filed claims for

particular plaintiffs without an appropriate basis to allege that they actually used a

Riddell helmet, counsel face the possibility of sanctions, not to mention eventual

dismissal of these plaintiffs' claims.

       4.     Defendants say that some of the short-form complaints appear to

incorporate allegations from the master complaint that don't appropriately apply to the

particular plaintiff. Id. at 19-23. One example involves plaintiff Bryce Gardner, who

played football only after 2012 but incorporates allegations involving a marketing

campaign that ran from 2006-11, which defendants say "has no relevance" to Gardner's

claims. Id. at 20. With regard to this example, the Court cannot definitively conclude at



                                              5
     Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 6 of 11 PageID #:1126



this stage of the case that the way defendants marketed helmets at an earlier point in

time has no bearing at all on the claims of a plaintiff who used a helmet at a later time.

But that aside, the proposition that a particular complaint includes surplusage is not a

basis to dismiss the complaint; at most, it serves as a basis to strike the surplusage. In

sum, the Court does not agree with defendants' contention that the claimed over-

incorporation "cloud[s] and obfuscat[es] the true nature" of the plaintiffs' claims. Id.

B.       Defendants' arguments with potential merit

         Some of the points the defendants make have merit, but they involve matters that

can at least potentially be cured by repleading.

         1.    The primary meritorious point that defendants make concerns causation.

In the current format, plaintiffs have included causation allegations only in the master

complaints and have left them out of the individual short-form complaints. Defendants

correctly protest that these allegations are worded in a way that obfuscates whether

each and every plaintiff is alleging that his injury is caused by the defendants'

negligence, defective design, and/or inadequate warnings.

         There are, as defendants correctly point out, two aspects to causation. The first

is general causation, that is, whether the product or exposure has the capacity to cause

the injury the plaintiff alleges. The second is specific causation, that is, whether the

product or exposure in fact caused the plaintiff's injury. Both must be alleged. See,

e.g., Wells v. Smithkline Beecham Corp., 601 F.3d 375, 376-77 (5th Cir. 2010) (Texas

law).

         General causation, in the Court's view, can appropriately be included in the

master complaint in the present case. That is what plaintiffs have done, and their



                                              6
    Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 7 of 11 PageID #:1127



allegations on this point in the master complaint are sufficient.

        Specific causation is a different matter. That must be determined and, in the

Court's view, alleged on a plaintiff-by-plaintiff basis. But plaintiffs have not done that.

Rather, they have tried to allege specific causation on a group basis and only in the

master complaint. And these allegations are worded in a way that leads one to believe

that plaintiffs may be trying to bury individual causation problems by taking a "safety in

numbers" approach. For example, on the failure to warn claim, plaintiffs say this about

causation:

        [H]ad Riddell actually provided full, understandable, and effective
        warnings to Plaintiffs regarding the risks of long-term brain injuries while
        wearing supposedly protective head gear (Riddell helmets), certain
        Plaintiffs would have avoided certain head contact they thought was safe,
        certain Plaintiffs would not have chosen to continue playing football, and
        certain Plaintiffs may have chosen to wear a safer and better designed
        helmet.

Case No. 17 C 8972, dkt. no. 90 ¶ 24 (emphasis added). Nothing in either the master

complaint or the individual complaints identifies which plaintiffs fit into which of these

categories; indeed, the individual complaints are silent on this point.

        There are also problems with plaintiffs' other specific causation allegations. As

defendants point out, see Defs.' Mem. at 24, plaintiffs do not allege that they would not

have suffered their injuries had the helmets been designed differently or used different

materials. This is critical to the issue of causation on their design defect claim, count 2

in the master complaint. 1 Their formulaic allegation in that count that the defective



1 Defendants argue that they provided warnings adequate to advise plaintiffs of the
possibility of injury, and they cite other allegations by plaintiffs to the effect that no
helmet can prevent all injuries and that playing football can lead to concussions. The
first of these contentions cannot properly be adjudicated on a motion to dismiss for
failure to state a claim. The second may ultimately undermine plaintiffs' cases, but at
                                              7
  Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 8 of 11 PageID #:1128



design was "a proximate and producing cause of the long-term brain injuries suffered by

Plaintiffs and other damages" is not enough by itself. Case No. 17 C 8972, dkt. no. 90 ¶

182. Likewise, the short-form complaints say nothing about whether or how defendants'

negligence (count 1) caused plaintiffs' injuries.

       2.     The bottom line is that the individual short-form complaints are deficient in

their current form because they do not include any causation allegations, let alone

adequate causation allegations. This is a potentially curable defect, so the Court

overrules defendants' argument that the Court should dismiss all of the plaintiffs'' claims

with prejudice. But the short-form complaints will have to be amended to include

allegations regarding causation that are sufficient to pass muster under Rules 8(a) and

12(b)(6).

       3.     Other criticisms that defendants make regarding the causation allegations

lack merit. Defendants describe, by way of example, a number of the specific incidents

alleged by plaintiffs in which they suffered concussions or other head injuries while

playing football, and they say that plaintiffs don't describe what they could have done

differently to avoid this. See Defs.' Mem. at 27. This misses the point; plaintiffs'

contention is that a better designed helmet would have prevented or lessened the

severity of their injuries from these incidents and that adequate warnings would have

led them to avoid playing football altogether, use a better helmet, or play the game

differently. Defendants' contention that the circumstances of certain injuries undermines



this point the Court is required to read the complaint in the light most favorable to
plaintiffs, and the existence of arguably contradictory allegations in the complaint does
not defeat their claims as a matter of law. (The Court does not adjudicate at this point
whether a warning about the possibility of concussions is sufficient to adequately warn
helmet users regarding the injuries and consequences the plaintiffs say they suffered.)
                                              8
  Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 9 of 11 PageID #:1129



these particular plaintiffs' claims lacks merit.

       Defendants also argue that science has not demonstrated a cause-and-effect

relationship between concussions, other football-related head trauma, and permanent

brain injury. See id. at 29-30. But a plaintiff is not required to prove his case in his

complaint, and a Rule 12(b)(6) motion is quite obviously not a proper vehicle to assess

the scientific literature or the evidentiary support for plaintiffs' theory of causation.

       4.     Defendants also argue that plaintiffs' complaints overlook state-specific

legal requirements. The Court agrees with defendants, at least for purposes of the

motion to dismiss, that the law of the state where a plaintiff's alleged injury occurred

governs because that is the most significant contact in a case of this type and no other

state has a greater relationship with the claims. See Townsend v. Sears, Roebuck &

Co., 227 Ill. 2d 147, 164, 879 N.E.2d 893, 903 (2007).

       Two of the plaintiffs played football in Louisiana. It appears that a statute in that

state establishes the exclusive theories of liability in a products liability case, including

defective construction or composition, defective design, inadequate warning, or failure

to conform to the manufacturer's express warranty. See La. Rev. Stat. § 9:2800.52-58.

Defendants appear to contend that because the two plaintiffs who played football in

Louisiana do not cite the Louisiana statute in their short-form complaints, their claims

are defective. See Defs.' Mem. at 39-40. If that is what defendant are contending, they

are taking an unduly formulaic approach to pleading in the Court's view. At the

appropriate time, these plaintiffs' claims will be evaluated under the appropriate state's

law; their failure to cite the Louisiana statute in their complaints is not fatal. (The Court

also notes that plaintiffs' claims include allegations of defective design, inadequate



                                               9
 Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 10 of 11 PageID #:1130



warning, and, potentially, defective composition, all of which appear to be permitted

under the Louisiana statute.) That said, any plaintiff whose claims arise under

Louisiana law would be well-advised to take the statute into account in filing an

amended short-form complaint.

       Many of the plaintiffs played football in Texas and Iowa which, according to

defendants, impose a "feasible alternative design" requirement for a claim based on

design defect. See id. at 41-44. Plaintiffs address this question in the master

complaint, but defendants point out that some of plaintiffs' allegations about this are

relatively vague, see id. at 43 (first paragraph), and some of their more specific

allegations may not apply to each and every individual given when plaintiffs allege that

certain new materials were available. See id. at 43-44. Without addressing at this time

whether these claimed defects are material, plaintiffs would be well-advised to get more

specific about this in their amended short-form complaints or any further amendments to

the master complaint.

C.     What happens next

       The Court is, via this order, dismissing the short-form complaints for the reasons

described above, with leave to amend. At this point, at the Court explained to the

parties in open court earlier today, the pace is going to pick up considerably. The Court

appreciates that plaintiffs will have a chore ahead of them in communicating with ninety-

some plaintiffs to prepare amended short-form complaints. But the Court is entitled to

assume in setting the schedule for this that counsel—who filed the first of these cases

over eighteen months ago—have already considered and addressed with their clients

the critical issue of causation. Thus it should not reasonably take plaintiffs and counsel



                                            10
    Case: 1:17-cv-08544 Document #: 162 Filed: 10/05/18 Page 11 of 11 PageID #:1131



all that long to determine whether they can amend to include the appropriate and

necessary allegations consistent with their obligations under Rule 11. The same is true

on the defense side; the Court has now ruled on the overwhelming majority of the

arguments offered for dismissal, and at this point we are down to a few well-defined

brass tacks.

                                        Conclusion

        The plaintiffs' short-form complaints are dismissed for the reasons described

above. Plaintiffs are given four weeks, until November 2, 2018, to file amended short-

form complaints and, if they wish, an amended master complaint. Defendants are given

a little over three weeks after that (given the Thanksgiving holiday), until November 28,

2018, to file a single motion to dismiss. Their supporting memorandum may not exceed

thirty pages, exclusive of the table of contents. 2 Plaintiffs are given two weeks, until

December 12, 2018, to file a response, which likewise may not exceed thirty pages.

Defendants are given one week, until December 19, 2018, to file a reply, which may not

exceed fifteen pages.

Date: October 5, 2018

                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge




2 The Court encourages defendants to deal with issues common to different plaintiffs
together, rather than with each plaintiff separately.
                                             11
